State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 12, 2015                   519047
________________________________

In the Matter of DARRELL GUNN,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 22, 2015

Before:   Lahtinen, J.P., Egan Jr., Rose and Lynch, JJ.

                             __________


     Darrell Gunn, Stormville, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Superintendent of Elmira
Correctional Facility finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a tier II disciplinary determination finding him
guilty of making threats and refusing a direct order. The
Attorney General has advised this Court that the determination
has been administratively reversed, all references thereto have
been expunged from petitioner's institutional record and the
mandatory $5 surcharge has been ordered refunded to petitioner's
inmate account. In view of this, and given that petitioner has
received all of the relief to which he is entitled, the matter is
                              -2-                  519047

dismissed as moot (see Matter of Williams v Annucci, 129 AD3d
1427, 1427 [2015]).

     Lahtinen, J.P., Egan Jr., Rose and Lynch, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court